Exhibit 10.2

FOURTH AMENDMENT OF TERM LOAN AGREEMENT

THIS FOURTH AMENDMENT OF TERM LOAN AGREEMENT (this “Agreement”) is entered into
on January 16, 2008, by and among WCI COMMUNITIES, INC., a Delaware corporation,
as borrower (“Borrower”), KEYBANK NATIONAL ASSOCIATION, a national banking
association, having its principal place of business at 127 Public Square
Cleveland, OH 44114, as administrative agent (“Administrative Agent”) for the
financial institutions listed on the signature pages hereto and the other
financial institutions from time to time party to the Term Loan Agreement, as
hereinafter defined (collectively referred to herein as the “Lenders”) and
KEYBANC CAPITAL MARKETS, a division of KeyBank National Association, as Co-Lead
Arranger and Sole Book Arranger, and WACHOVIA CAPITAL MARKETS, LLC, as Co-Lead
Arranger.

R E C I T A L S:

WHEREAS, Administrative Agent, Lenders and Borrower entered into that certain
Senior Term Loan Agreement dated as of December 23, 2005, as amended by First
Amendment of Term Loan Agreement dated as of June 30, 2006, by Second Amendment
of Term Loan Agreement dated as of April 5, 2007, and Third Amendment of Term
Loan Agreement dated as of August 17, 2007 (as so amended, the “Term Loan
Agreement”); all capitalized terms not otherwise defined herein shall have the
meanings set forth in the Term Loan Agreement;

WHEREAS, subsequent to the original closing of the Term Loan Agreement, Borrower
entered into that certain Senior Unsecured Revolving Credit Agreement, dated as
of June 13, 2006 by and among WCI Communities, Inc., as Borrower, Bank of
America, N.A., as Administrative Agent, SwingLine Lender, and L/C Issuer, and
the other lender parties from time to time party thereto, together with Wachovia
Bank, N.A., as Syndication Agent and Banc of America Securities LLC, Wachovia
Capital Markets, LLC and RBS Securities Corporation, as joint lead arrangers and
joint book managers, as amended by First Amendment to Credit Agreement dated
April 5, 2007, by Second Amendment to Credit Agreement dated August 17, 2007,
and by Third Amendment to Credit Agreement of even date herewith (the “Revolving
Credit Agreement”);

WHEREAS, Borrower has requested that Lenders waive certain Events of Default
under the Term Loan Agreement and modify certain provisions contained in the
Term Loan Agreement;

WHEREAS, Borrower has requested that Administrative Agent and Lenders modify
certain terms and covenants of the Term Loan Agreement such that the Borrower
may maintain administrative and operational management consistencies as between
the governing provisions of the Term Loan Agreement and the Revolving Credit
Agreement; and

WHEREAS, Administrative Agent, Lenders and Borrower have agreed to enter into
this Amendment to so modify the Term Loan Agreement as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

1. Amendments to the Term Loan Agreement.

(a) Section 1.01 is hereby amended to add the following definitions in the
appropriate alphabetical order:

“Cash Equivalents” means all Investments specified under Section 7.03(a) through
(j).

“Cash Flow from Operations” means for any period, on a consolidated basis for
Borrower and its subsidiaries, as determined by GAAP, (a) the sum of (without
duplication) (i) net cash provided from (or used in) operating activities plus
(ii) proceeds from the sale or other disposition of land, community, and amenity
assets, to the extent that such proceeds are not included in net cash provided
from operating activities, plus (iii) interest expensed in the calculation of
cost of goods sold, plus (iv) interest expense reported on Borrower’s statement
of operations, minus (b) to the extent included in the calculation of clause
(a), Net Cash Proceeds from Dispositions of any Property or other assets (other
than any Disposition in the ordinary course of the Core Businesses).

“Collateral” means all Property and other assets and interests and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
Lien is granted or purported to be granted pursuant to any Security Document.

“Debt Service” means, for any period, the sum of Interest Incurred and any
regularly scheduled amortization payments on the Total Debt (except any
regularly scheduled amortization payment on the Loans and any mandatory
commitment reduction pursuant to Section 2.06(b) of the Revolving Credit
Agreement).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, and including any casualty or condemnation of any property
of such Person.

“Excluded Issuance” means the issuance by Borrower or any other member of the
Consolidated Group of (a) Indebtedness permitted hereunder the Net Cash Proceeds
of which are raised specifically for the purpose of, and applied to, repaying or
repurchasing (in whole or in part), or issued in partial exchange for,
Borrower’s 4% Contingent Convertible Subordinated Notes due 2023 or
(b) Subordinated Indebtedness permitted hereunder in full or partial exchange
for any other Subordinated Indebtedness.

“Excluded Parcels” means Parcels 32 and 19, both located in Palm Beach County,
Florida.

“Fourth Amendment” means the Fourth Amendment of Term Loan Agreement dated as of
the Fourth Amendment Effective Date, executed by Borrower, KeyBank National
Association, as Administrative Agent, the other Lenders party thereto, KeyBanc
Capital Markets, a division of KeyBank National Association, as Co-Lead Arranger
and Sole Book Arranger, and Wachovia Capital Markets, LLC, as Co-Lead Arranger.

 

2

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

“Fourth Amendment Effective Date” means January 16, 2008.

“Minimum Tangible Net Worth” means, as of any date, the sum of the following:

 

  (a) an amount equal to $932,024,800; plus

 

  (b) an amount equal to fifty percent (50%) of the Net Income earned after
March 31, 2006; plus

 

  (c) an amount equal to fifty percent (50%) of the aggregate proceeds of Equity
Offerings (net of equity substituted from proceeds of new equity) after the
Closing Date.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by Borrower or any other member of the
Consolidated Group, the excess, if any, of (i) the sum of cash and Cash
Equivalents received (but only as and when received) in connection with such
transaction or event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise) and including any insurance proceeds with respect to any casualty and
condemnation proceeds from any condemnation) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents and the documents governing the Revolving
Credit Facility Loans), (B) the reasonable and customary costs incurred in
connection with such Disposition including costs of completion of the property
approved by Administrative Agent (such approval not to be unreasonably withheld)
that is the subject of such Disposition or event incurred by such Person in
connection therewith, and (C) taxes or other payments to Governmental
Authorities that shall be paid or reasonably estimated to be actually payable
within two (2) years of the date of, and specifically required as a result of,
the relevant transaction or event (and approved by Administrative Agent, such
approval not to be unreasonably withheld); provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, then the aggregate
amount of such excess shall constitute Net Cash Proceeds; and

(b) with respect to the incurrence or issuance of any Indebtedness by Borrower
or any other member of the Consolidated Group, the excess of (i) the sum of the
cash and Cash Equivalents received in connection with such transaction over
(ii) the underwriting discounts and commissions, and other reasonable and
customary out-of-pocket expenses, incurred by such Person in connection
therewith.

“Permitted Additional Project” means a Project owned by a Loan Party (a) that
does not comprise more than twenty-two (22) Units, (b) in which such Loan Party
shall have entered into Housing Purchase Contracts for at least fifty percent
(50%) of the Units comprising such Project, and (c) in which such Loan Party
shall have entered into Housing Purchase Contracts which are expected to produce
proceeds from sales (net of selling expenses and Customer Deposit Liabilities
used for construction costs) in excess of one-hundred ten percent (110%) of the
budgeted total Project Costs for such Project.

 

3

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

“Restoration” means, following the occurrence of a casualty or a condemnation
which is of a type necessitating the repair of a Property, the completion of the
repair and restoration of such Property as nearly as possible to the condition
of such Property was in immediately prior to such casualty or condemnation, with
such alterations as may be reasonably approved by Administrative Agent, and in
accordance with applicable Laws.

(b) Section 1.01 is hereby amended to delete the definition of “Adjusted
Tangible Net Worth” in its entirety and replace such definition with the
following:

“Adjusted Tangible Net Worth” means, as of the last day of any fiscal quarter,
(a) the Tangible Net Worth plus (b) non-cash deferred tax asset valuation
allowances and non-cash impairment charges deducted from Total Assets in
calculating Tangible Net Worth for the fiscal year ended December 31, 2007 and
(without duplication) any fiscal period ending thereafter, plus (c) the least of
(i) fifty percent (50%) of the outstanding balance of the Subordinated
Indebtedness as of such date, (ii) $300,000,000, and (iii) thirty percent
(30%) of Tangible Net Worth as of such date.

(c) Section 1.01 is hereby amended to delete the definition of “Applicable Rate”
in its entirety and replace such definition with the following:

“Applicable Rate” means, (i) for any LIBOR Rate Loan, five hundred twenty-five
basis points plus the applicable LIBOR Rate, or (ii) for any Base Rate Loan,
three hundred seventy-five basis points plus the Base Rate; subject in either
case to the following:

(a) if, as of the last day of any fiscal quarter, Adjusted Tangible Net Worth is
less than Minimum Tangible Net Worth, then the Applicable Rate shall be
increased by twenty-five basis points for the period of time commencing on the
first (1st) Business Day immediately following the date that Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02(b) reflecting
that Adjusted Tangible Net Worth was less than Minimum Tangible Net Worth, as of
the last day of the applicable fiscal quarter, and ending on the first
(1st) Business Day immediately following the date that Administrative Agent
receives a Compliance Certificate pursuant to Section 6.02(b) reflecting that
Adjusted Tangible Net Worth was at least equal to Minimum Tangible Net Worth, as
of the last day of the applicable fiscal quarter; and

(b) if, as of the last day of any fiscal quarter, the Leverage Ratio is greater
than 2.75 to 1.0, then the Applicable Rate shall be increased by twenty-five
basis points for the period of time commencing on the first (1st) Business Day
immediately following the date that Administrative Agent receives a Compliance
Certificate pursuant to Section 6.02(b) reflecting that the Leverage Ratio was
greater than 2.75 to 1.0, as of the last day of the applicable fiscal quarter,
and ending on the first (1st) Business Day immediately following the date that
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) reflecting that the Leverage Ratio was equal to less than 2.75
to 1.0 as of the last day of the applicable fiscal quarter.

 

4

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

(c) the Applicable Rate shall be increased by fifty basis points from and after
the date any Indebtedness is incurred or issued pursuant to Section 7.01(h).

(d) The definition of “Borrowing Base” in Section 1.01 is hereby amended to
delete clause (c) in its entirety and replace such clause with the following:

(c) Sold Units. With respect to Units or Tower Units owned by a Loan Party
subject to Housing Purchase Contracts (but not yet closed), eighty percent
(80%) of the difference between (i) the Unit Costs or Tower Unit Costs, as
applicable, incurred by a Loan Party with respect thereto, and (ii) the
aggregate amount of all Customer Deposit Liabilities held pursuant to each such
Housing Purchase Contract which may be applied to the Unit Costs or Tower Unit
Cost, as applicable; provided that any such Tower Units shall be excluded from
computation in the Borrowing Base under this subparagraph (c) on the date which
is one hundred and eighty (180) days from the Tower Completion Date for such
Tower Units; furthermore, the maximum amount of availability includable in the
Borrowing Base amount under this subparagraph (c) attributable to Tower Units
shall not exceed eighty percent (80%) of the sales price under the Housing
Purchase Contracts for such Tower Units; plus

(e) The definition of “Borrowing Base” in Section 1.01 is hereby amended to add
the following at the end thereof:

No Projects (except for Projects that are under contract as of the Fourth
Amendment Effective Date and listed on Schedule 1.01 and Permitted Additional
Projects) that are not included in the Borrowing Base as of the Fourth Amendment
Effective Date shall be included in the Borrowing Base without the prior written
consent of Administrative Agent (such consent not to be unreasonably withheld).

(f) Section 1.01 is hereby amended to delete the definition of “Eligible
Assignee” in its entirety and replace such definition with the following:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender or a
Related Fund; and (c) any other Person (other than a natural person) approved by
Administrative Agent (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (A) Borrower or any of Borrower’s Affiliates or Subsidiaries or
(B) any other Person that conducts (or is an Affiliate of a Person that
conducts) any businesses that are substantially similar to any of the Core
Businesses and would reasonably be deemed to be a competitor of Borrower.

(g) Section 1.01 is hereby amended to delete the definition of “Interest
Incurred” in its entirety and replace such definition with the following:

“Interest Incurred” means, for any period, the total interest paid or accrued by
Borrower and its subsidiaries, as determined in accordance with GAAP (including
the interest component of any capital leases and excluding fees paid in
connection with the closing under this Agreement or thereafter and excluding
interest or fees payable under the Tower Construction Loans to the extent drawn
under the Tower Construction Loans); provided, any interest that was not
required to be paid in cash during such period, and was not actually paid in
cash during such period, shall be excluded from the calculation of Interest
Incurred for such period.

 

5

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

(h) Section 1.01 is hereby amended to delete the definition of “Leverage Ratio”
in its entirety and replace such definition with the following:

“Leverage Ratio” means, as of any date, the ratio of (a) Total Debt as of such
date to (b) (i) Adjusted Tangible Net Worth as of such date, minus (ii) non-cash
impairment charges added to Adjusted Tangible Net Worth as of such date.

(i) Section 1.01 is hereby amended to delete the definition of “Loan Documents”
in its entirety and replace such definition with the following:

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, each of the Unconditional Guaranties, and the Security Documents.

(j) Section 1.01 is hereby amended to delete the definition of “Material Adverse
Effect” in its entirety and replace such definition with the following:

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of Borrower or the
Consolidated Group taken as a whole; (b) a material impairment of the ability of
Borrower to perform its obligations under any Loan Document to which it is a
party; (c) a material adverse effect upon the legality, validity, binding effect
or enforceability against Borrower of any Loan Document to which it is a party
or of any Lien on any material Collateral granted under the Loan Documents; or
(d) a material adverse effect upon any material Collateral.

(k) Section 1.01 is hereby amended to delete the definition of “Unrestricted
Cash” in its entirety and replace such definition with the following:

“Unrestricted Cash” means all cash and Cash Equivalents of the Loan Parties
which is not Restricted Cash; provided that Unrestricted Cash shall not include
cash or Cash Equivalents that are held in a deposit account, securities account
or investment account in which Collateral Agent does not have both a perfected
Lien prior to all other Liens and “control” as defined in the Uniform Commercial
Code, as adopted in each applicable jurisdiction.

(l) Section 2.03(c) is hereby deleted in its entirety and replaced with the
following:

(c) Borrower shall make principal payments to the Administrative Agent for the
benefit of Lenders in an amount sufficient, and after giving effect to any
mandatory prepayments made pursuant to Section 2.03(d), to cause the balance of
the Loans to be at or below the following levels by the following dates:

 

6

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

Date

   Balance

Fourth Amendment Effective Date

   $ 253,125,000

February 28, 2008

   $ 243,750,000

July 1, 2008

   $ 225,000,000

July 1, 2009

   $ 206,250,000

(m) Section 2.03 is hereby amended to add a new Section 2.03(d) as follows:

(d) The Loans shall be subject to mandatory prepayments as follows:

(i) If Borrower or any other member of the Consolidated Group Disposes of any
Property or other assets (other than any Disposition in the ordinary course of
the Core Businesses, casualty and condemnations in which Net Cash Proceeds
resulting therefrom are less than $2,000,000, and other casualty and
condemnations to the extent provided in clause (iv) below) which results in the
realization by such Person of Net Cash Proceeds, then Borrower shall pay to
Collateral Agent an amount equal to one hundred percent (100%) of such Net Cash
Proceeds immediately upon receipt thereof by such Person, such Net Cash Proceeds
to be applied to the Obligations and the obligations under the Revolving Credit
Agreement in accordance with the Intercreditor Agreement.

(ii) If Borrower or any other member of the Consolidated Group Disposes of any
Property or other assets in the ordinary course of the Core Businesses (other
than Dispositions of completed Units, Tower Units, memberships in Equity Clubs,
memberships in or fees from Amenities, Excluded Parcels, casualty and
condemnations in which the Net Cash Proceeds resulting therefrom are less than
$2,000,000, and other casualty and condemnations to the extent provided in
clause (iv) below) which results in the realization by such Person of Net Cash
Proceeds (A) in excess of $20,000,000 in the case of any individual Disposition
or related Dispositions, then Borrower shall pay to Collateral Agent an amount
equal to fifty percent (50%) of such Net Cash Proceeds immediately upon receipt
thereof by such Person to be applied to the Obligations and obligations under
the Revolving Credit Agreement in accordance with the Intercreditor Agreement,
or (B) that, when combined with all Net Cash Proceeds from all such Dispositions
(other than Dispositions in clause (A)) and all Dispositions of Excluded Parcels
from and after the Fourth Amendment Effective Date, exceed $100,000,000 in the
aggregate, then Borrower shall pay to Collateral Agent an amount equal to fifty
percent (50%) of such excess Net Cash Proceeds immediately upon receipt thereof
by such Person, such excess Net Cash Proceeds to be applied to the Obligations
and the obligations under the Revolving Credit Agreement in accordance with the
Intercreditor Agreement.

(iii) If there occurs any incurrence or issuance by Borrower or any member of
the Consolidated Group of any Indebtedness as specified in clause (a) or (b) of
the definition thereof (other than Excluded Issuances), then Borrower shall pay
to Collateral Agent an amount equal to sixty-five percent (65%) of the Net Cash
Proceeds therefore immediately upon receipt thereof by such Person, such Net
Cash Proceeds to be applied to the Obligations and the obligations under the
Revolving Credit Agreement in accordance with the Intercreditor Agreement.

 

7

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

(iv) If there occurs a casualty or condemnation with respect to any Property or
other assets, and the Net Cash Proceeds resulting therefrom are equal to or
greater than $2,000,000, then Borrower shall not be required to make any
mandatory payments as a result of such casualty or condemnation with such Net
Cash Proceeds to the extent of (A) any amounts previously paid by the applicable
member of the Consolidated Group at the time of receipt of such Net Cash
Proceeds for the Restoration of the applicable Property or other assets and
certified to Administrative Agent in writing, and (B) any amounts to be paid by
the applicable member of the Consolidated Group after receipt of such Net Cash
Proceeds for the Restoration of the applicable Property or other assets, subject
in the case of clause (B), to satisfaction of each of the following conditions:

(I) Borrower has commenced, or intends to promptly commence, the Restoration of
the applicable Property or other assets;

(II) no Default or Event of Default shall have occurred and be continuing;

(III) Administrative Agent shall be satisfied that the Restoration will be
completed twelve (12) months after commencement of the Restoration;

(IV) the applicable Property or other assets and the use thereof after the
Restoration will be in compliance with and permitted under all Laws;

(V) Borrower shall cause the Restoration to be done and completed in an
expeditious and diligent fashion and in compliance with all applicable Laws;

(VI) Borrower shall deliver, or cause to be delivered, to Administrative Agent a
signed detailed budget approved in writing by Borrower’s architect or engineer
stating the entire cost of completing the Restoration, which budget shall be
acceptable to Administrative Agent; and

(VII) the Net Cash Proceeds together with any cash or Cash Equivalents deposited
by Borrower with Administrative Agent and available “Committed Loans” pursuant
to Section 2.01 of the Revolving Credit Agreement are sufficient in
Administrative Agent’s reasonable judgment to cover the cost of the Restoration.

If the foregoing conditions are not satisfied, then such Net Cash Proceeds shall
be paid and applied in accordance with Section 2.03(d)(i) or (ii), as
applicable.

(n) Section 2.07 is hereby amended to add a new paragraph as follows:

 

8

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason, Borrower, Administrative Agent,
or the Lenders determine that (i) Adjusted Tangible Net Worth or the Leverage
Ratio as calculated by Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of Adjusted Tangible Net Worth or the Leverage Ratio
would have resulted in higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to Administrative Agent, for
the account of the applicable Lenders, promptly on demand by Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
automatically and without further action by Administrative Agent, or any
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period and upon prompt (and in any event within thirty
(30) days after delivery of the inaccurate determination of Adjusted Tangible
Net Worth or the Leverage Ratio, as the case may be) payment of such amounts,
any Default or Event of Default under Section 9.01(d) attributable to the prior
inaccurate calculation of Adjusted Tangible Net Worth or Leverage Ratio shall be
deemed cured. This paragraph shall not limit the rights of Administrative Agent
or any Lender, as the case may be, under or 2.05(b) or under Article IX.
Borrower’s obligations under this paragraph shall survive the repayment of all
Obligations hereunder.

(o) Article V is hereby amended to add following as Section 5.24:

5.24 Security Interest. The Security Documents create and grant to the
Collateral Agent, for the benefit of the Lenders and lenders under the Revolving
Credit Agreement, a legal and valid Lien which has been perfected and is prior
to all other Liens on the Collateral other than Liens having priority by
operation of law in the Collateral identified therein. Such Collateral is not
subject to any other Liens whatsoever, except Liens permitted under the
documents governing this Agreement and the Senior Term Loan.

(p) Sections 6.02(f) and (g) are hereby deleted in their entirety and replaced
with the following:

(f) a Borrowing Base Report in such form and at such times specified in
Section 8.01;

(g) as soon as available, but in any event within thirty (30) days after the end
of each of calendar month (unless such month is at the end of a fiscal quarter,
in which case within forty-five (45) days of the last day of such fiscal
quarter), (i) historical and projected monthly financial statements together
with an explanation in reasonable detail of any variances between historical and
projected amounts, (ii) a schedule listing all single and multi-family
(traditional) homes and high-rise (tower) homes sold during the month most
recently ended and all sales contracts which have been rescinded or otherwise
cancelled during the month most recently ended, in each case, in form and
substance reasonably satisfactory to Administrative Agent, (iii) a schedule of
daily cash balances for month most recently ended, and (iv) rolling 13-week cash
flow projections, and which shall be in the same format as is currently produced
by the Borrower’s

 

9

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

financial staff (and otherwise in a format reasonably acceptable to
Administrative Agent) and certified by a Responsible Officer of Borrower (all
such financial projections to be prepared on a reasonable basis and in good
faith, and to be based upon assumptions believed by Borrower to be reasonable at
the time made and from the best information then reasonably available to
Borrower (it being understood that projections are subject to uncertainties and
contingencies and no assurance can be given that any projection will be
realized));

(h) promptly, and in any event at least five (5) Business Days prior to any
Disposition outside the ordinary course of the Core Businesses, notice of such
Disposition in reasonable detail including a calculation of the estimated Net
Cash Proceeds thereof; and

(i) promptly, such additional information regarding the business, financial or
corporate affairs of Borrower or any Subsidiary, or compliance with the terms of
the Loan Documents, as Administrative Agent or any Lender may from time to time
reasonably request.

(q) Section 6.10 is hereby deleted in its entirety and replaced with the
following:

6.10 Inspection Rights; Meetings; Updates.

(a) Upon the reasonable request of Administrative Agent, allow Administrative
Agent and any Lender that accompanies Administrative Agent and their
representatives to inspect any of their properties, to review reports, files,
and other records, from time to time, upon reasonable notice and during
reasonable business hours.

(b) From time to time as reasonably requested by Administrative Agent, and in no
event less often than monthly, participate in meetings and conference calls with
Administrative Agent and Lenders, at which senior management will make detailed
presentations of its recent results of operations and current financial
condition and the current status of its business and affairs, with a particular
focus on (i) Borrower’s liquidity, (ii) the status of strategic actions being
considered by Borrower, and (iii) budgets and projections for the remaining
portion of the current fiscal year and the succeeding fiscal year.

(c) From time to time as reasonably requested by Administrative Agent, provide
interim updates on the matters described in Section 6.10(b) in periodic
conference calls with Administrative Agent.

(r) Section 6.14(f) is hereby amended to add the following at the end thereof:

Without limiting the foregoing, Borrower hereby consents to any agreements among
Administrative Agent, the Requisite Lenders under this Agreement, the agent
under the Revolving Credit Agreement, the requisite lenders under the Revolving
Credit Agreement, the agents and requisite lenders with respect to one or more
Tower Construction Loans, and/or Collateral Agent to allow the Loan Parties to
directly or indirectly grant subordinate Liens on the Collateral to secure such
Tower Construction Loans and/or grant directly or indirectly

 

10

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

subordinate Liens on collateral securing such Tower Construction Loans to secure
the Obligations and the Revolving Credit Facility Loans, and Borrower hereby
agrees to, and to cause each other Loan Party to, execute and deliver, and to
cause each other Grantor to execute and deliver, such other agreements,
documents, assignments, statements or instruments as Collateral Agent may from
time to time reasonably request to evidence such Liens.

(s) Section 7.01 is hereby deleted in its entirety and replaced with the
following:

7.01 Permitted Indebtedness. Incur or permit to exist or remain outstanding any
Indebtedness; provided, however, that the Consolidated Group may incur or permit
to exist or remain outstanding:

(a) Indebtedness under this Agreement;

(b) Tower Construction Loans, subject to the requirements of Section 8.03;

(c) non-recourse purchase money Indebtedness, subject to the restrictions set
forth in Section 7.02(l);

(d) Indebtedness assumed in connection with the acquisition of an asset or
Indebtedness of a Person, in either case, existing at the time such asset or
Person is acquired by, or merged or consolidated with or into, any member of the
Consolidated Group (and refinancings, refundings, renewals, extensions, and
replacements of such Indebtedness that do not increase the outstanding principal
amount thereof at the time of such refinancing, refunding, renewal, extension,
or replacement), so long as (i) such Indebtedness was not incurred in
contemplation of such acquisition, merger, or consolidation, and (ii) no Default
or Event of Default then exists or arises as a result thereof;

(e) Subordinated Indebtedness incurred or issued in accordance with
Section 7.07, provided that the Net Cash Proceeds thereof are applied in
accordance with Section 2.03;

(f) Indebtedness in respect of Swap Contracts;

(g) existing Indebtedness described in Schedule 7.01(g), and refinancings,
refunding, renewals, extensions, exchanges, and replacements of such
Indebtedness that (i) do not increase the outstanding principal amount thereof
at the time of such refinancing, refunding, renewal, extension, or replacement,
(ii) do not contain covenants that are materially less favorable to the
applicable member of the Consolidated Group, and (iii) are incurred or issued in
accordance with Section 7.07 to the extent that the applicable existing
Indebtedness is Subordinated Indebtedness;

(h) Indebtedness (other than Subordinated Indebtedness) incurred or issued after
the Fourth Amendment Effective Date and prior to August 15, 2008 specifically
for the purpose of, and applied to, repaying or repurchasing, or issued in
exchange for, Borrower’s 4% Contingent Convertible Subordinated Notes due 2023,
subject to each of the following conditions precedent:

 

11

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

(i) no Default or Event of Default (including pursuant to Sections 9.01(o) and
(p)) shall exist before or after giving effect to the incurrence or issuance
thereof;

(ii) such Indebtedness is not secured by any Lien on any property or assets of
Borrower or any of its subsidiaries;

(iii) the covenants and events of default contained in any indenture or other
agreement relating to such Indebtedness must not be more restrictive than the
covenants and events of default contained in this Agreement;

(iv) the maturity date of such Indebtedness must be more than ninety (90) days
beyond the Maturity Date and the maturity date of the Revolving Credit Facility
Loans; and

(v) such Indebtedness shall not have any scheduled or mandatory principal
payments prior the maturity date of such Indebtedness and Borrower agrees that
it shall not, and shall not permit any other member of the Consolidated Group
to, repay, prepay, purchase, redeem or otherwise acquire such Indebtedness prior
to the maturity date thereof;

(i) Guarantees (i) of Indebtedness of any member of the Consolidated Group
permitted by clauses (b), (d), (f), and (h) of this Section 7.01, (ii) of
Subordinated Indebtedness of any member of the Consolidated Group permitted by
clause (e) of this Section 7.01, provided that such Guarantees are subordinated
on substantially the same terms as such Subordinated Indebtedness, (iii) of
Indebtedness of any member of the Consolidated Group, which Guarantees are in
place on the Fourth Amendment Effective Date, or (iv) of refinancings,
refunding, renewals, extensions, exchanges, and replacements of Indebtedness
listed on Schedule 7.01; provided that the Indebtedness so refinanced, refunded,
renewed, extended, exchanged, or replaced was guaranteed on substantially
similar terms; and

(j) Indebtedness with respect to CDD Obligations.

Without limiting the foregoing, Borrower shall not, nor shall it permit any
member of the Consolidated Group to, directly or indirectly incur or permit to
exist or remain outstanding any Senior Unsecured Debt. The provisions of the
foregoing sentence are not intended to restrict the Consolidated Group from
incurring or permitting to exist or remain outstanding purchase money
Indebtedness permitted by Section 7.01(c).

(t) The last paragraph of Section 7.02 is hereby deleted in its entirety and
replaced with the following:

In addition to the foregoing, Liens in the Collateral shall be permitted to
secure one or more Tower Construction Loans, so long as (x) such Liens are
subordinated to the Security Documents in a manner acceptable to Administrative
Agent and Collateral Agent and (y) Collateral Agent has been granted Liens, for
the benefit of Lenders and the lenders under the Revolving Credit Agreement, in
any collateral securing such Tower Construction Loans that are subordinated on
substantially the same basis.

 

12

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

Without limiting the foregoing, Borrower shall not, nor shall it permit any
member of the Consolidated Group to, directly or indirectly (a) create or permit
to exist any Lien on any assets or property of any member of the Consolidated
Group to secure Indebtedness of the type described in clause (a) and (b) of the
definition thereof (other than the Obligations and the Senior Term Loan),
(b) create or permit to exist any Lien on any assets or property of any member
of the Consolidated Group to secure Indebtedness of the type described in clause
(a) and (b) of the definition thereof then not securing such Indebtedness, or
(c) create or permit to exist any Lien on any Collateral (other than Customary
Permitted Liens). The provisions of the foregoing sentence are not intended to
restrict the Consolidated Group from incurring or permitting to exist Liens
permitted by Section 7.02(l).

(u) Section 7.03(l) is hereby deleted in its entirety and replaced with the
following:

(l) Investments in existing or new Joint Ventures and Excluded Subsidiaries, the
aggregate amount of which, when added to the aggregate amount of any Guarantees
of the Indebtedness of such Joint Ventures and Excluded Subsidiaries permitted
by Section 7.01 above, shall not exceed thirty percent (30%) of Adjusted
Tangible Net Worth determined as of the last day of the fiscal quarter most
recently ended prior to such Investment; provided that no member of the
Consolidated Group shall make any Investments in new Joint Ventures or
additional Investments in any Excluded Subsidiaries on or after the Fourth
Amendment Effective Date without the prior written consent of Administrative
Agent, the administrative agent under the Revolving Credit Agreement, and the
administrative agent under the Tower Construction Loan Agreements (such consents
not to be unreasonably withheld or delayed);

(v) Section 7.04 is hereby deleted in its entirety and replaced with the
following:

7.04 Fundamental Changes.

(a) Without the prior written approval of the Majority Lenders, none of the
Consolidated Group will at any time merge or consolidate with or into any
Person, except for the following: (i) Subsidiaries of Borrower may merge into
Borrower or another Subsidiary of Borrower (provided that if any such merger
involves a Guarantor, then a Guarantor must be the survivor); and (ii) a merger,
consolidation or stock or asset acquisition in the ordinary course of the Core
Businesses, provided that (x) the aggregate Total Enterprise Value of any such
transactions shall not exceed twenty-five percent (25%) of Total Assets
calculated at the time of each such transaction, and (y) any such acquisition on
or after the Fourth Amendment Effective Date must be described on Schedule 1.01.
Borrower shall provide thirty (30) days prior notice to Administrative Agent of
any proposed permitted merger hereunder and shall cause the Consolidated Group
to execute such documents as Administrative Agent may request in order to
continue the effectiveness of this Agreement and the other Loan Documents.

 

13

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

(b) Create a Subsidiary other than a Subsidiary to conduct its Core Businesses
(including Investments permitted under Section 7.03). Any new Subsidiary shall
automatically become a member of the Consolidated Group and Borrower shall cause
such new Subsidiary (other than Subsidiaries which are recreational or community
associations or other non-profit organizations) to execute and deliver to
Administrative Agent an Unconditional Guaranty to the extent required by
Section 6.12. The Subsidiaries formed by a member of the Consolidated Group for
homeowners’ associations may be owned in part by the homeowners in the
applicable community and with respect to Amenities, in part by the owners of
memberships in Equity Clubs.

(c) Without the prior written consent of Majority Lenders, (i) Dispose
(including any sale and leaseback transaction but excluding any casualty or
condemnation) of any property or other assets (other than sales of Property and
other assets in ordinary course of the Core Businesses) having a book value of
less than $100,000,000 unless the Net Cash Proceeds thereof are paid and applied
in accordance with Section 2.03(d), and (ii) Dispose (including any sale and
leaseback transaction but excluding any casualty or condemnation) of any
property and other assets (other than sales of Property and other assets in
ordinary course of the Core Businesses) having a book value in excess of
$100,000,000 or for Net Cash Proceeds in excess of $100,000,000 (in each case
individually or in the aggregate for all such Dispositions on or after the
Fourth Amendment Effective Date).

(w) Section 7.05 is hereby amended to add the following as Section 7.05(c):

(c) Notwithstanding the foregoing, on and after the Fourth Amendment Effective
Date, Borrower shall not, nor shall it permit any member of the Consolidated
Group to, acquire any Developable Land or Unentitled Land (other than any such
acquisition described on Schedule 1.01).

(x) Sections 7.07(a)(v) and (vi) are hereby deleted in their entirety and
replaced with the following:

(v) such Subordinated Indebtedness must be unsecured;

(vi) the outstanding principal amount of any such Subordinated Indebtedness
having a maturity date of less than one year from the date of the determination
must be covered by the Borrowing Base as indicated in the definition of
“Borrowing Base Availability” in Section 1.01 above; and

(vii) the Net Cash Proceeds thereof are paid and applied in accordance with
Section 2.03(d)(iii).

(y) Section 7.08 is hereby deleted in its entirety and replaced with the
following:

7.08 Senior Notes. Issue any Senior Notes on or after the Fourth Amendment
Effective Date.

(z) Section 7.12 is hereby deleted in its entirety and replaced with the
following:

 

14

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

7.12. No Other Negative Pledge. Covenant or otherwise agree with any Person
(other than the Lenders and Administrative Agent pursuant to this Agreement or
the Senior Term Lenders and the administrative agent under the Senior Term Loan
Agreement), whether in connection with obtaining or modifying credit
accommodations from such Person, or incurring other Indebtedness, or otherwise,
to keep the Collateral free of any or all Liens, except for any such agreement
with any creditor or any representative of any creditors of any Indebtedness
permitted by Section 7.01 as long as such agreement does not prohibit or
restrict Borrower or member of the Consolidated Group from granting Liens in the
Collateral to secure the Obligations and the obligations under the Senior Term
Loan.

(aa) Section 7.14 is hereby deleted in its entirety and replaced with the
following:

7.14 [Intentionally Deleted.]

(bb) Section 7.15 is hereby deleted in its entirety and replaced with the
following:

7.15 Leverage Ratio. Permit the Leverage Ratio determined as of the end of any
fiscal quarter of Borrower, commencing with the fiscal quarter ending March 31,
2008, to be greater than 3.5 to 1.0.

(cc) Section 7.16 is hereby deleted in its entirety and replaced with the
following:

7.16 EBITDA to Fixed Charges; Cash Flow from Operations to Debt Service.

(a) Permit the ratio of Cash Flow from Operations to Debt Service to be less
than 2.15 to 1.0 if as of the applicable date of determination both (i) the
ratio of EBITDA to Fixed Charges is less than 0.50 to 1.0, and (ii) the sum of
Borrower’s Unrestricted Cash plus available “Committed Loans” pursuant to
Section 2.01 of the Revolving Credit Agreement as of such date of determination
is less than $125,000,000. Compliance with this covenant shall be calculated on
a rolling four (4) quarter basis and shall be tested as of the last day of each
fiscal quarter of Borrower commencing with the fiscal quarter ending March 31,
2008 through the fiscal quarter ending June 30, 2009.

(b) Permit the ratio of EBITDA to Fixed Charges to be less than (i) 1.50 to 1.0
as of September 30, 2009, (ii) 1.75 to 1.0 as of December 31, 2009, and
(iii) 2.0 to 1.0 as of the last day of any fiscal quarter of Borrower
thereafter. Compliance with this covenant shall be calculated on a rolling four
(4) quarter basis and shall be tested as of the last day of each fiscal quarter
of Borrower.

(dd) Section 7.17 is hereby deleted in its entirety and replaced with the
following:

7.17 Unsold Units in Production. Permit, at any time during which Borrower does
not have an Investment Grade Rating, the number of Unsold Units financed under
this Agreement (other than Permitted Unsold Units) as of the end of any fiscal
quarter of Borrower, commencing with the fiscal quarter ending December 31,
2008, to exceed thirty-five percent (35%) of the aggregate number of closed
sales of Units for the immediately preceding four (4) fiscal quarters of
Borrower.

 

15

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

(ee) Section 7.18 is hereby added as follows:

7.18 Limitation on Cash.

(a) Permit Borrower’s and its Subsidiaries’ aggregate cash or Cash Equivalents
(other than Restricted Cash) to exceed $50,000,000 for more than three
(3) consecutive Business Days.

(b) Request a “Committed Loan”, as defined in the Revolving Credit Agreement,
if, after giving effect to such Committed Loan, Borrower’s and its Subsidiaries’
aggregate cash or Cash Equivalents (other than Restricted Cash) would exceed
$50,000,000.

(ff) Section 8.01 is hereby deleted in its entirety and replaced with the
following:

8.01 Borrowing Base Representations and Covenants.

So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, at any time while Borrower does not have an Investment Grade
Rating, Borrower shall, and cause each member of the Consolidated Group to,
represent, warrant and covenant that the Loan Parties are the owners of all
assets (other than with respect to Eligible Joint Ventures) the value of which
is to be included in the Borrowing Base, including, without limitation,
Unrestricted Cash, Tower Construction Projects, Developable Land, Units, Tower
Units, Finished Land Inventory, Eligible Joint Ventures, Eligible Excluded
Subsidiaries and the Amenities, and shall neither create nor suffer to exist any
Lien (other than Customary Permitted Liens) thereon.

For the purpose of computing the Borrowing Base, Borrower shall furnish to
Administrative Agent information with such specificity as Administrative Agent
shall from time to time require (a) in the form of Exhibit E (the “Borrowing
Base Report”) a certificate signed by a Responsible Officer of Borrower showing
the calculations of the Borrowing Base (together with all documentation used in
making the calculations), and (b) cost to complete with respect to all Tower
Construction Projects. Such Borrowing Base Report and other information shall be
provided to Administrative Agent (i) monthly within thirty (30) days of the last
day of the immediately preceding calendar month (unless such month is at the end
of a fiscal quarter, in which case within forty five (45) days of the last day
of such fiscal quarter), (ii) within thirty (30) days after Collateral Agent has
released its Liens in one or more Mortgaged Properties (or portions thereof)
pursuant to Section 6.14(g) in connection with any individual sale that had the
effect of removing in excess of $50,000,000 in value from the Borrowing Base
(provided that such Borrowing Base report will be prepared as of the last day of
the most recently ended calendar month giving pro forma effect to such sale),
and (iii) within thirty (30) days after any request by Administrative Agent.

(gg) Section 9.01(j) is hereby deleted in its entirety and replaced with the
following:

 

16

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any provision of any Loan Document or any Lien
on a material portion of the Collateral granted under any Security Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document or any Lien granted under any Security Document;
or any Loan Party denies that it has any or further liability or obligation
under any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or any Lien granted under any Security Document;
or

(hh) Section 9.01 is hereby amended to add the following Sections 9.01(o) and
9.01(p):

(o) On the date that any mandatory redemption or other principal payment is due
with respect to Borrower’s 4% Contingent Convertible Subordinated Notes due
2023, (i) Total Debt exceeds $1,800,000,000 after giving effect to, on a pro
forma basis, the payment of such mandatory redemption or principal payment, or
(ii) the sum of Borrower’s Unrestricted Cash plus available “Committed Loans”
pursuant to Section 2.01 of the Revolving Credit Agreement is less than or would
be less than $150,000,000 after giving effect to, on a pro forma basis, the
payment of such mandatory redemption or principal payment.

(p) At least ten (10) Business Days, but not more than thirty (30) Business
Days, prior to the date that any mandatory redemption or other principal payment
is due with respect to Borrower’s 4% Contingent Convertible Subordinated Notes
due 2023, Borrower shall fail to or be unable to deliver to Administrative Agent
a certificate executed by a Responsible Officer of Borrower certifying as to the
matters described in clauses (o)(i) and (o)(ii) above and that no Default or
Event of Default exists or would exist before or after giving effect to, on a
pro forma basis, payment of such mandatory redemption or principal payment.

(ii) Section 11.04(a) is hereby amended to add the following at the end thereof:

Without limiting the foregoing, Borrower acknowledges that Administrative Agent
and/or its counsel may engage one or more financial consultants to advise
Administrative Agent, its counsel, and/or Lenders and that Borrower shall be
obligated, promptly following demand by Administrative Agent, to pay all
reasonable fees and expenses of such financial consultants (including any
retainers).

(jj) Schedule 1.01 is hereby added in the form of Schedule 1.01 attached hereto.

(kk) Schedule 7.01(g) is hereby added in the form of Schedule 7.01(g) attached
hereto.

(ll) Exhibit B is hereby deleted in its entirety and replaced with Exhibit B
attached hereto.

2. Waiver.

(a) Waiver. Borrower has notified Administrative Agent that Borrower has failed
to comply

 

17

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

with the minimum ratio of EBITDA to Fixed Charges set forth in Section 7.16 of
the Term Loan Agreement as of the last day of the fiscal quarter ending
September 30, 2007 and December 31, 2007 and the Leverage Ratio set forth in
Section 7.15 of the Term Loan Agreement as of the last day of the fiscal quarter
ending December 31, 2007 (together, the “Subject Events of Default”). As a
result, Borrower has requested that Required Lenders waive any Default or Events
of Default arising as a result of the Subject Events of Default. By execution of
this Agreement, each Lender that is a party hereto hereby waives the Subject
Events of Default subject to the terms and conditions set forth herein. On the
Fourth Amendment Effective Date, any other Event of Default that occurred under
the Term Loan Agreement as in effect prior to the Fourth Amendment Effective
Date that does not constitute an Event of Default under the Term Loan Agreement
as a result of amendments pursuant to this Agreement shall also be deemed
waived.

(b) Limitation. The waiver hereby granted by Lenders in Section 2(a) does not
(i) constitute a waiver or modification of any other terms or provisions set
forth in the Term Loan Agreement or any other Loan Document and shall not impair
any right that Administrative Agent or any Lender may now or hereafter have
under or in connection with the Term Loan Agreement or any other Loan Document,
(ii) impair Administrative Agent’s or any Lender’s rights to insist upon strict
compliance with the Term Loan Agreement, as amended or otherwise modified
hereby, or the other Loan Documents, or (iii) extend to any other Loan Document.

3. Amendments to Term Loan Agreement and Other Loan Documents.

(a) All references in the Loan Documents to the Term Loan Agreement shall
henceforth include references to the Term Loan Agreement as modified and amended
by this Agreement, and as may, from time to time, be further modified, amended,
restated, extended, renewed, and/or increased.

(b) Any and all of the terms and provisions of the Loan Documents are hereby
amended and modified wherever necessary, even though not specifically addressed
herein, so as to conform to the amendments and modifications set forth herein.

4. Ratifications. Borrower and each other Loan Party (a) ratifies and confirms
all provisions of the Loan Documents as amended by this Agreement, (b) ratifies
and confirms that all guaranties and assurances, granted, conveyed, or assigned
to Administrative Agent and Lenders under the Loan Documents are not released,
reduced, or otherwise adversely affected by this Agreement and continue to
guarantee and assure full payment and performance of the present and future
Obligations, (c) agrees to perform such acts and duly authorize, execute,
acknowledge, deliver, file, and record such additional documents and
certificates as Administrative Agent or Lenders may reasonably request in order
to create, preserve and protect those guaranties and assurances, (c) confirms
and agrees that the Borrower is truly and justly indebted to the Administrative
Agent and the Lenders in the aggregate amount of the Obligations without
defense, counterclaim or offset of any kind whatsoever, (d) reaffirms and admits
the validity and enforceability of the Liens in the Collateral which were
granted pursuant to the Loan Documents and otherwise and reaffirms and agrees
that such Liens are in all respects in full force and effect and secure the
payment of the Obligations, and (e) agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
documents and certificates as Administrative Agent or Lenders may reasonably
request in order to create, preserve and protect those guaranties and
assurances.

 

18

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

5. Representations. Borrower represents and warrants to Administrative Agent and
Lenders that as of the date of this Agreement: (a) this Agreement has been duly
authorized, executed, and delivered by each Loan Party; (b) no action of, or
filing with, any Governmental Authority is required to authorize, or is
otherwise required in connection with, the execution, delivery, and performance
by any Loan Party of this Agreement; (c) the Loan Documents, as amended by this
Agreement, are valid and binding upon each Loan Party that is a party thereto
and are enforceable against each Loan Party in accordance with their respective
terms, except as limited by Debtor Relief Laws and general principles of equity;
(d) the execution, delivery, and performance of this Agreement does not require
the consent of any other Person that has not been obtained and do not and will
not constitute a violation in any material respect of any Laws, orders of any
Governmental Authority, or material agreements to which any Loan Party is a
party or by which any Loan Party is bound; (e) all representations and
warranties in the Loan Documents are true and correct in all material respects
on and as of the date of this Agreement, except to the extent that (i) any of
them speak to a different specific date (in which case such representations and
warranties are true and correct in all material respects as of such specific
date), or (ii) the facts on which any of them were based have been changed by
transactions contemplated or permitted by the Term Loan Agreement; and (f) after
giving effect to this Agreement, no Default or Event of Default exists.

6. Conditions. This Agreement shall become effective on the date in which the
following conditions precedent have been satisfied or waived:

(a) this Agreement shall have been executed by each Loan Party, Administrative
Agent, and Required Lenders;

(b) the representations and warranties in this Agreement shall be true and
correct in all material respects on and as of the date of this Agreement, except
to the extent that (i) any of them speak to a different specific date, or
(ii) the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Term Loan Agreement;

(c) after giving effect to this Agreement, no Default or Event of Default shall
exist;

(d) Borrower shall have provided evidence reasonably satisfactory to
Administrative Agent that, simultaneously with the effectiveness of this
Agreement, the provisions of the Revolving Credit Agreement will have been
amended or waived to the extent necessary to correspond to the amendments and
waivers set forth in this Agreement and to provide for not less than $250
million of the Revolving Credit Facility Loans to be recharacterized as
non-revolving term debt;

(e) Administrative Agent shall have received an officer’s certificate executed
by a Responsible Officer of Borrower certifying resolutions of the board of
directors of Borrower authorizing the transactions contemplated by this
Agreement;

(f) Borrower shall have paid to Administrative Agent all expenses of
Administrative Agent (including attorneys’ fees of counsel to Administrative
Agent) incurred in connection with this Agreement and the other Loan Documents;

(g) Administrative Agent and Bank of America, N.A., as administrative agent
under the Revolving Credit Agreement and as Collateral Agent, shall have entered
into an amendment to, or an amendment and restatement of, the Intercreditor
Agreement;

 

19

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

(h) Borrower shall have caused Collateral Agent to have “control” (as defined in
the Uniform Commercial Code, as adopted in each applicable jurisdiction) in a
manner satisfactory to Collateral Agent over all of Borrower’s and its
Subsidiaries’ deposit accounts and investment property (other than deposit
accounts specially and exclusively used for payroll, payroll taxes, and other
employee wage and benefit payments to or for the benefit of Borrower’s or its
Subsidiaries’ salaried employees and other accounts holding only Restricted
Cash); provided that the foregoing shall not apply to deposit accounts held at
SunTrust Bank not to exceed $10,000,000 at any time (which Borrower shall cause
Collateral Agent to have “control” within ten (10) Business Days following the
Fourth Amendment Effective Date the failure of which shall be an immediate Event
of Default); and

(i) Administrative Agent shall have received, for the benefit of each Lender
executing and delivering this Agreement to counsel to Administrative Agent by
12:00 noon (New York time) on January 16, 2008, an amendment fee equal to the
product of (i) the amount of such Lender’s Loan on the effective date of, and
after giving effect to, this Agreement, times (ii) 0.40%, and all other fees and
expenses payable to Administrative Agent in connection with this Agreement.

7. Continued Effect. Except to the extent amended hereby or by any documents
executed in connection herewith, all terms, provisions, and conditions of the
Term Loan Agreement and the other Loan Documents, and all documents executed in
connection therewith, shall continue in full force and effect and shall remain
enforceable and binding in accordance with their respective terms.

8. Miscellaneous. Unless stated otherwise (a) the singular number includes the
plural and vice versa and words of any gender include each other gender, in each
case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Agreement shall be construed — and its
performance enforced — under New York law, (d) if any part of this Agreement is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, (e) this Agreement is a “Loan Document” as defined in the
Term Loan Agreement, and (f) this Agreement may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document. Delivery of an executed counterpart of this Agreement by
facsimile or email transmission shall be as effective as delivery of a manually
executed counterpart hereof.

9. Parties. This Agreement binds and inures for the benefit of each of the
parties hereto and their respective successors and permitted assigns.

10. RELEASE. EACH OF THE LOAN PARTIES HEREBY ACKNOWLEDGES THAT THE OBLIGATIONS
ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION, SETOFF,
COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES
OF ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT OR ANY LENDER (COLLECTIVELY, THE
“CREDIT PARTIES”). THE LOAN PARTIES HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND
FOREVER DISCHARGE EACH CREDIT PARTY AND ITS PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR

 

20

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AGREEMENT IS EXECUTED, WHICH THE LOAN PARTIES MAY NOW OR HEREAFTER
HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE TERM LOAN AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AGREEMENT.

11. ENTIRETIES. THE TERM LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED
OR OTHERWISE MODIFIED BY THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES ABOUT THE SUBJECT MATTER OF THE TERM LOAN AGREEMENT AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

21

 

Fourth Amendment

to WCI Term Loan Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WCI COMMUNITIES, INC., as Borrower By:  

 

  James D. Cullen   Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, and as a Lender By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A., as a Lender By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

AMMC VII, LIMITED By:   American Money Management Corp., as Collateral Manager
By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

CAVALRY CLO I, LTD., as a Lender By:   Regiment Capital Management, LLC as its
Investment Advisor By:   Regiment Capital Advisors, LP its Manager and pursuant
to delegated authority By:   Regiment Capital Advisors, LLC its General Partner
By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

CFIP FUNDING SPC

FOR THE ACCOUNT OF CFIP

MASTER FUND SEGREGATED PORTFOLIO, as a Lender

By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

CONFLUENT 3 LIMITED, as a Lender By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

DRYDEN IX SENIOR LOAN FUND 2005 P.L.C., as a Lender By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

DRYDEN VIII SENIOR LOAN CDO 2005, as a Lender By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

DRYDEN XI LEVERAGED LOAN CDO 2006, as a Lender By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

EATON VANCE CDO IX LTD., as a Lender By:   Eaton Vance Management, as Investment
Advisor By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

EATON VANCE CDO VII PLC, as a Lender By:   Eaton Vance Management, as Interim
Advisor By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND, as a Lender By:   Eaton Vance
Management, as Investment Advisor By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

EATON VANCE LIMITED DURATION INCOME FUND, as a Lender By:   Eaton Vance
Management, as Investment Advisor By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

GPC 69, LLC, as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

GRAND CENTRAL ASSET TRUST, REG SERIES, as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

GRAYSON & CO., as a Lender By:   Boston Management and Research, as Investment
Advisor By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

HELIOS FUNDING LLC, as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

HFP RVA OPAL MASTER TRUST, as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

HIGHBRIDGE INTERNATIONAL LLC, as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION, as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

MORGAN STANLEY PRIME INCOME TRUST, as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

REGIMENT CAPITAL, LTD, as a Lender By:  

Regiment Capital Management, LLC

as its Investment Advisor

By:  

Regiment Capital Advisors, LP

its Manager and pursuant to delegated authority

By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

SENIOR DEBT PORTFOLIO, as a Lender By:   Boston Management and Research, as
Investment Advisor By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

TALON TOTAL RETURN QP PART, LP, as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

TALON TOTAL RETURN PART, LP, as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

VAN KAMPEN DYNAMIC CREDIT OPPORTUNITIES FUND, as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

VAN KAMPEN SENIOR INCOME TRUST, as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

VAN KAMPEN SENIOR LOAN FUND, as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

 

CEDARVIEW LEVERAGED OPPORTUNITIES

MA, Ltd., as a Lender

By:  

 

Name:  

 

Title:  

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

 

CEDARVIEW OPPORTUNITIES MASTER FUND,

L.P., as a Lender

By:  

 

Name:  

 

Title:  

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

 

CONTRARIAN FUNDS, LLS, as a Lender By:  

 

Name:  

 

Title:  

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

 

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as a Lender

By: DB Services New Jersey, Inc. By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

 

EATON VANCE MEDALLION FLOATING-RATE

INCOME PORTFOLIO, as a Lender

By:

 

Eaton Vance Management, as Investment

Advisor

By:  

 

Name:  

 

Title:  

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK N.A., as a Lender By:  

 

Name:  

 

Title:  

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

 

STONE TOWER CREDIT FUNDING I Ltd., as a

Lender

By:

 

Stone Tower Fund Management LLC, As its

collateral manager

By:  

 

Name:  

 

Title:  

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

 

TRILOGY PORTFOLIO COMPANY LLC, as a

Lender

By:  

 

Name:  

 

Title:  

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

To induce the Credit Parties to enter into this Agreement, the undersigned
jointly and severally (a) consent and agree to this Agreement’s execution and
delivery, (b) ratify and confirm that all guaranties, assurances, and Liens
granted, conveyed, or assigned to the Credit Parties under the Loan Documents
are not released, diminished, impaired, reduced, or otherwise adversely affected
by this Agreement and continue to guarantee, assure, and secure the full payment
and performance of all present and future Obligations (except to the extent
specifically limited by the terms of such guaranties, assurances, or Liens),
(c) expressly acknowledge and agree to the terms and conditions of Section 10 of
this Agreement, and (d) waive notice of acceptance of this consent and
agreement, which consent and agreement binds the undersigned and their
successors and permitted assigns and inures to the Credit Parties and their
respective successors and permitted assigns.

 

   GUARANTORS:    BAY COLONY - GATEWAY, INC.    BAY COLONY OF NAPLES, INC.   
BAY COLONY REALTY ASSOCIATES, INC.    COMMUNITIES AMENITIES, INC.    COMMUNITIES
FINANCE COMPANY, LLC    COMMUNITIES HOME BUILDERS, INC.    COMMUNITY SPECIALIZED
SERVICES, INC.    CORAL RIDGE COMMUNITIES, INC.    CORAL RIDGE PROPERTIES, INC.
   CORAL RIDGE REALTY SALES, INC.    CORAL RIDGE REALTY, INC.    FIRST FIDELITY
TITLE, INC.    FLORIDA DESIGN COMMUNITIES, INC.    FLORIDA LIFESTYLE MANAGEMENT
COMPANY    FLORIDA NATIONAL PROPERTIES, INC.    GATEWAY COMMUNICATIONS SERVICES,
INC.    GATEWAY COMMUNITIES, INC.    GATEWAY REALTY SALES, INC.    HERON BAY
GOLF COURSE PROPERTIES, INC.    HERON BAY, INC.    HOPEWELL CROSSING HOME & LAND
COMPANY, LLC    JYC HOLDINGS, INC.    LAKE GROVE HOME & LAND COMPANY, LLC   
MARBELLA AT PELICAN BAY, INC.    MHI – RUGBY ROAD, L.L.C.    PELICAN BAY
PROPERTIES, INC.    PELICAN LANDING COMMUNITIES, INC.    PELICAN LANDING GOLF
RESORT VENTURES, INC.    PELICAN LANDING PROPERTIES, INC.    PELICAN MARSH
PROPERTIES, INC.    POPLAR TREE LLC    RENAISSANCE AT BEACON HILL, LLC   
RENAISSANCE AT OAK CREEK CLUB, LLC    RENAISSANCE AT OCCOQUAN WALK, LLC

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

   RENAISSANCE AT RIVER CREEK TOWNS, LLC    RENAISSANCE CENTRO ARLINGTON, LLC   
RENAISSANCE CENTRO COLUMBIA, LLC    RESORT AT SINGER ISLAND PROPERTIES, INC.   
SARASOTA TOWER, INC.    SUN CITY CENTER GOLF PROPERTIES, INC.    SUN CITY CENTER
REALTY, INC.    TARPON COVE REALTY, INC.    TARPON COVE YACHT & RACQUET CLUB,
INC.    THE COLONY AT PELICAN LANDING GOLF CLUB, INC.    TIBURON GOLF VENTURES,
INC.    WATERMARK REALTY REFERRAL, INC.    WCI AMENITIES, INC.    WCI
ARCHITECTURE & LAND PLANNING, INC.    WCI BUSINESS DEVELOPMENT, INC.    WCI
CAPITAL CORPORATION    WCI COMMUNITIES PROPERTY MANAGEMENT, INC.    WCI GOLF
GROUP, INC.    WCI HOMEBUILDING NORTHEAST U.S., INC.    WCI HOMEBUILDING, INC.
   WCI HOMES NORTHEAST, INC.    WCI HOMES, INC.    WCI IRELAND INN CORP.    WCI
MARKETING, INC.    WCI MID-ATLANTIC U.S. REGION, INC.    WCI NORTHEAST REAL
ESTATE DEVELOPMENT, LLC    WCI NORTHEAST U.S. REGION, LLC (fka WCI/SPECTRUM
COMMUNITIES, LLC)    WCI OCALA 623, INC.    WCI REALTY CONNECTICUT, INC.    WCI
REALTY NEW JERSEY, INC.    WCI REALTY NEW YORK, INC.    WCI REALTY, INC.    WCI
TITLE, INC.    WCI TOWERS MID-ATLANTIC U.S.A., INC.    WCI TOWERS, INC.

  

By:

 

 

    

Name:

 

James D. Cullen

in his capacity as Vice President

an Authorized Officer of each Guarantor listed above

 

 

SIGNATURE PAGE TO FOURTH AMENDMENT OF TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

SCHEDULE 1.01

ACQUISITIONS UNDER CONTRACT

The Kensington; Bronxville, NY

Coral Springs Country Club; Coral Springs, FL

Encore Haverstraw; Haverstraw, NY

Chestnut Hill Square; Chestnut Hill, MA

Rybovich Marina; W. Palm Beach, FL

Chase Suites; Tampa, FL

Castro Option Property; Ocala, FL

Hopewell Crossing; E. Fishkill, NY

Green Mill Preserve; Leesburg, VA (WCI JV w/ Stanley Martin 50/50)

Ashley Farms; Ocala, FL (WCI JV w/IHP)

 

Schedules and Exhibits to

Fourth Amendment to WCI Term Loan Agreement

Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.01(g)

EXISTING INDEBTEDNESS

 

9.125% Subordinated Notes

   $ 200,000,000

7.875% Subordinated Notes

   $ 125,000,000

6.625% Subordinated Notes

   $ 200,000,000

4.00% Contingent Convertible Notes

   $ 125,000,000

7.25% Junior Subordinated Notes

   $ 100,000,000

7.54% Junior Subordinated Notes

   $ 65,000,000

McNabb Note

   $ 3,200,000

Eppard Note

   $ 3,200,000

Acquisition Promissory Note

   $ 1,775,000

Capital Leases

   $ 25,000

Loans and Letters of Credit under the Revolving Credit Agreement

  

 

Schedules and Exhibits to

Fourth Amendment to WCI Term Loan Agreement

Page 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

 

To: KeyBank National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Senior Term Loan Agreement, dated as of
December 23, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among WCI COMMUNITIES, INC., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and KeyBank National Association, as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

-- or --

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.

 

Schedules and Exhibits to

Fourth Amendment to WCI Term Loan Agreement

Page 3



--------------------------------------------------------------------------------

5. Pursuant to Section 6.01(d), the necessary information, if any, to update
Schedule 5.13 of the Agreement is set forth on Schedule 2 hereto.

6. The financial covenant analyses and information set forth on Schedule 3
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed and
delivered on this              day of                     , 200    .

 

WCI COMMUNITIES, INC., a Delaware corporation

By:

 

 

Name:

 

 

Title:

 

 

 

Schedules and Exhibits to

Fourth Amendment to WCI Term Loan Agreement

Page 4



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

Financial Statements

 

Schedules and Exhibits to

Fourth Amendment to WCI Term Loan Agreement

Page 5



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to Compliance Certificate

Update To Schedule 5.13

 

Schedules and Exhibits to

Fourth Amendment to WCI Term Loan Agreement

Page 6



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 3

to the Compliance Certificate

($ in 000’s)

 

I.      Section 7.13 - Senior Debt:

  

A.     Total Outstandings:

   $                         

B.     Borrowing Base Availability:

  

1.      Borrowing Base:

   $                         

2.      Outstanding Senior Unsecured Debt (other than under this Agreement):

   $                         

3.      Indebtedness under the Senior Term Loan

   $                         

4.      Borrowing Base Availability (Line I.B.1 – (Line I.B.2 + Line I.B.3)):

   $                         

C.     Total Outstandings exceed Borrowing Base Availability:

     Yes/No

D.     Borrowing Base Availability is less than zero (0):

     Yes/No

II.     Minimum Adjusted Tangible Net Worth.

  

A.     Tangible Net Worth at Statement Date:

   $                         

B.     Adjustments:

  

1.      Non-cash deferred tax asset valuation allowances:

   $                         

2.      Non-cash impairment charges:

  

3.      50% of the outstanding balance of the Subordinated Indebtedness:

   $                         

4.      $300,000,000:

   $                         

5.      30% of Tangible Net Worth:

   $                         

C.     Adjusted Tangible Net Worth (Line II.A + Line II.B.1 + Line II.B.2 + the
least of Lines II.B.3, II.B.4 or II.B.5):

   $                         

 

Schedules and Exhibits to

Fourth Amendment to WCI Term Loan Agreement

Page 7



--------------------------------------------------------------------------------

D.     $932,024,800:

   $                           

E.     Fifty (50%) of the Net Income earned after March 31, 2006:

   $                           

F.      Fifty (50%) of the aggregate proceeds of Equity Offerings (net of equity
substituted from proceeds of new equity) after the Closing Date:

   $


                        

 

G.     Excess (deficient) for covenant compliance (Line II.C – (Line II.D. +
Line II.E. + Line II.F.)):

   $                           

III.   Section 7.15 – Leverage Ratio.

  

A.     Total Debt:

   $                           

B.     Adjustable Tangible Net Worth minus Impairment Charges (Line II.C. – Line
II.B.II):

   $                           

C.     Leverage Ratio (Line III.A ÷ Line III.B):

                    to 1.0  

D.     Maximum Permitted:

                           1  

IV.   Section 7.16 – EBITDA to Fixed Charges; Cash Flow from Operations to Debt
Service.

  

EBITDA to Fixed Charges:

  

A.     EBITDA at Statement Date:

   $                           

B.     Fixed Charges:

   $                           

C.     Fixed Charge Ratio (Line IV.A ÷ Line IV.B):

                    to 1.0  

D.     Minimum Required:

                           2  

Unrestricted Cash:3

  

E.     Unrestricted Cash:

   $                           

F.      Available Committed Loans under the Credit Agreement:

   $                           

G.     Sum of Line IV.E + Line IV.F:

   $                           

 

1

3.5 to 1.0 on March 31, 2008 and thereafter.

2

(a) 1.5 to 1.0 as of September 30, 2009, (b) 1.75 to 1.0 as of December 31,
2009, and (c) 2.0 to 1.0 thereafter.

3

Prior to September 30, 2009, if Line IV.C is less than 0.50 to 1.0

 

Schedules and Exhibits to

Fourth Amendment to WCI Term Loan Agreement

Page 8



--------------------------------------------------------------------------------

H.     Minimum Required:

   $ 125,000,000

Cash Flow from Operations to Debt Service: 4

   $                         

I.       Cash Flow from Operations at Statement Date:

   $                         

J.      Debt Service:

   $                         

K.     Cash Flow from Operations to Debt Service Ratio (Line IV.I ÷ Line IV.J):

                    to 1.0

L.     Minimum Required:

         2.15 to 1.0

V.     Section 7.17 – Unsold Units (this Section is applicable to the extent
Borrower does not have an Investment Grade Rating):

  

A.     Number of Unsold Units as of the end of the fiscal quarter, commencing
with the fiscal quarter ending December 31, 2008, to exceed thirty-five percent
(35%) of the aggregate number of the Unit sales for the immediately preceding
four (4) fiscal quarters.

     Yes/No

VI.   Liquidity not subject to Liens or other Restrictions:

  

A.     Cash:

   $                         

B.     Cash Equivalents:

   $                         

C.     Available Committed Loans under the Credit Agreement:

   $                         

D.     Availability under other Indebtedness

   $                         

E.     Cash and Availability Subject to Liens or other Restrictions:

   $                         

F.      Cash and Cash Equivalents not subject to Liens or other Restrictions:
(Line VI.A + Line VI.B + Line VI.C + Line VI.D – Line VI.E)

   $


                        

 

4

If Line IV.C is less than 0.50 to 1.0 and Line IV.E is less than $100,000,000.

 

Schedules and Exhibits to

Fourth Amendment to WCI Term Loan Agreement

Page 9